1/23/7T                ^/-^H»AW-=*^-


                                              ,Sd&Ub

     ^iM^^^^j^^^u^Wusa


_J    UoiAskii ~i£> mow "       '—                   —

                 &udCk&>k&

 ^^^M^^^j^^^^tfd—

                                         A_PFW*/E_




 UoT^iuugrifs                 tltmii^'
      PoitikLMlhO /%*•,..,..,.. CuA&**"t>6C"t~
   8/26/13


   We doing job cont.

   I Regina was use, by suspects doing a so call job. Tamper with mail,
   In and out apartment. No work order.....
   Please record harassment on property at;

   New Hope Apartments
   320 Hamilton Street Apt 120
   Houston, TX 77002

   I Regina Sophus was use to receive a crazv check. Suspectslie to the state, of
' Proceeding all the way, with lies      Investigate
   Nothing is being accomplished about it.....

   Other than fraud. Fraud consist of, using
   Regina for fake recording. (Fake), Etc.

   Names to supoena included......

   Continue of staying in my business.

   Aug. 24,2013

   "Suspects" They use investigate

   Names being used at:

   New Hope Apartments
   320 Hamilton Street Apt 120
   Houston, TX 77002

   To use ReginaSophus

   Luther Ingrin
  Officer Pun Cornelius (J.B. Cornelius) V
  Monique Ware
  Larry Ware
  La Bertha Harris
  La BerthaMassie (Maiden name)
  Reggie Massie - Son of David
  Kelly Massie- Son of David
  Samuel Jackson Massie (Sarnmie)
  RhondaJFoot           r_
^(Sjuspe.ct)Lavetta Brossard=(Lavellta)~J
  Monique (Garden City) (Check lease agreement #131)
  Re-Re      "     "     Previous lease agreement
  Craig Mosley (On Property)
J Vanessa Smith )
  Vanessa Pulino (Polo Club previous employee)
   14531 Ella Blvd., Houston, TX 77014

   Oliver North Bolavan & Lawyer
   2519 Grand Canyon

 ••';We doing ajob"?
  John (E Boo) Jackson (Acres Home)
' , Tanisha Jackson daughter (Re-Re);
  Catherine Massie (Mae-Mae)
  David Massie (Husband)
  Candice Massie (Daughter)
  Detric Massie (Son of Biddy)
  Kim Massie (Wife)
  Urea Jone (Re-Re)
  Kim Johnson
   Marcus Kelly
 - Katiina Byars^ ;
   Kill Dee (Nickname) Katriria Husband
   Michael - Live on property (White male, short, fat)
  Use Michael Milburn


  "We doing a job"

  *Anthony Jone
  ♦Kenneth Wayne Jones
  *Sue Jean Jone
  *Paula Jone
  *Letha Renea Jones
  Martha Richard
  LA Shaw Milburn Roslinson
  Dunn Roslinson (Husband)
  (Biddy) Maude Tfanhan
  (Bay) Annhremease Smith Massie *(Maiden name)
  Tennica Massie
  Robert jones
  Bridgett Jones
  Paul Burn
  Bertha Burn
  Lawonda Thompson - Humble Texas




* J)0Jj ^LottMklO
"Suspects live on property"   Loft Sitters

114-Gloria
119-MrWoodro
121 -Fugitive
1st Hall "Joseph" Beverly
Karen 3rd Flooruse last rm. On 1st hall for harassment

"Officers to subpoena"        Unresolves Police Report. Use me to be crazy!!
Nguyen
Johnson, SM
Meadows, NC
J-L. Beitia
M.A. Simerskey
K. Taylor
Baker Baldwin
Officer Osborn "We doing a job"

Stated he need to tell supervisor something....
Of Regina being a part of police reports